DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 3/15/2021 has been considered and entered.
Claims 13, 14 and 18 are amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al, (JP 2017-174675: please see English translation).

Regarding claim 1, Furuta et al. disclose a lighting device (illumination tool 10 of Figs 1, 3-4; paragraph 1) comprising: at least one light (21) located in a first compartment (formed of substrate covered by translucent cover 70; forming cover body 15; paragraph 37; Fig 1), at least one power source (13) operably connected to the at least one light to supply power thereto (paragraph 25), the at least one power source located in a second compartment (43; paragraph 23), a heatsink (radiator 16) located adjacent to the at least one light, the heatsink being at least partially external to each of the first compartment and the second compartment, wherein the heatsink is located at least partially between the first and second compartments (see Fig 1-4).

However, both compartments are sealed to intrinsically make it waterproof, and further it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to make both compartments waterproof so as to protect the components of the lighting tool from moisture.
Regarding claim 2, Futura et al. disclose that the first and second compartments are connected together via at least one passageway (radiator 16 having an inserting hole 29 to form a continuous, compartment (paragraph 16).
Regarding claim 3, Futura et al. disclose that the first and second compartments are connected together through a portion of the heatsink (through radiator 16; see Fig 1).
Regarding claim 4, Futura et al. disclose that the heatsink includes a plurality of fins (radiating fins 27) and the first and second compartments are connected together around at least one side of the plurality of fins (Fig 1).
Regarding claim 5, Futura et al. disclose that the first and second compartments are connected together around two opposing sides of the plurality of fins (Fig 1).
Regarding claims 6 & 10, Futura et al. disclose at least one hole (cutout 39) located through a wall of the second compartment and at least one seal (53)covering the at least one hole, the at least one seal being gas-permeable but impermeable to liquids (paragraph 27).


Regarding claim 8, Futura et al. disclose that the housing is rotatably attached to the frame (paragraph 28).
Regarding claim 9, Futura et al. disclose that the housing includes a first vent (67) and a second vent (68) located therein, the first and second vents being located on opposing sides of the heatsink and in fluid flow communication with the heatsink and an exterior of the housing (Paragraphs 33-35).
Regarding claim 11, Futura et al. disclose that the heatsink being located in a third compartment (37) that is in fluid flow communication with an exterior of the housing ( Fig 3), wherein the at least one hole ( power supply cable passing hole) is connected between the second compartment and the third compartment (see Fig 4).
Regarding claim 12, Futura et al. disclose that the third compartment includes a first vent and a second vent located therein, the first and second vents being located on opposite sides of the heatsink and in fluid flow communication with the heatsink and the exterior of the housing (see Fig 3).
Regarding claim 13, Futura et al. disclose a lighting device (Illumination tool) comprising a housing (Covering 15), the housing including: at least one light; (lighting 21) at least one power source (13) operably connected to the at least one light to supply power thereto; a heatsink compartment (17) containing at least one heatsink (radiator 16), the at least one heatsink having six sides, the heatsink compartment completely enveloping the at least 
But, Futura et al. do not explicitly disclose that the additional compartment being waterproof.
However, the additional compartment is sealed thus intrinsically prevents water to migratemi and further it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to make the additional compartment waterproof so as to protect the components of the lighting tool from moisture.
Regarding claim 14, Futura et al. disclose that the additional compartment (11) includes at least one light (21) and having one passageway that extends between the at least one light and the at least one power source through the heatsink compartment (17)(fig 4).
Regarding claim 15, Futura et al. disclose that at least one light is operably connected to the at least one power source through a portion of the at least one heatsink (Light source is connected to power source via heatsink (through chassis 17).
Regarding claim 16, Futura et al. disclose that at least one heatsink includes a plurality of fins (27), and the at least one light is operably connected to the at least one power source around at least one side of the plurality of fins (Fig 1).


Regarding claim 18, Futura et al. disclose that the additional compartment contains a first compartment (light module 11 covered with cover 70) that contains the at least one light (21) and a second compartment (43) that contains the at least one power source, the electronics compartment having at least one passageway that extends between the first and second compartments around or through the heatsink compartment (Fig 1 & 4).
Regarding claim 19, Futura et al. disclose that the first and second compartments are connected together through a portion of the at least one heatsink (Fig 1).
Regarding claim 20, Futura et al. disclose that the at least one heatsink includes a plurality of fins (27), and the first and second compartments are connected together around two opposing sides of the plurality of fins (FIG 1).
Response to Arguments
Applicant's arguments filed on 3/15/2021 have been fully considered but they are not persuasive. 
Applicant contends that compartments of the prior art of Futura may be moisture proof but not truly “waterproof” (see Remarks).
In response, examiner respectfully presents:
(1) Futura’s compartments are sealed from environment, thus intrinsically prevents water migration into the compartment.

(3) Further, besides compartment being waterproof, applicant is not claiming any special feature or means for being “truly waterproof”, which is different from being moisture proof.
Further, applicant contends that Futura’s compartments do not need to be waterproof, since it is attached to a ceiling.
In response, examiner respectfully presents that being attached to a ceiling does not necessarily mean it is sealed from direct contact with outside environment. Lighting fixtures attached to the outside of a building requires waterproofing. Thus, it would have been obvious to one having ordinary skill in the art to modify the ceiling lights housing as waterproof while attaching outside ceilings of the building.
The prior art US 2016/0330825 to Reeker et al. suggest that ceiling light housing can be waterproof and shatterproof for use outdoors and for difficult environment (see paragraph 0259).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
			     Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Karabi Guharay/
Primary Examiner, Art Unit 2875